DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/27/2022 responsive to the Office Action filed 05/12/2022 has been entered. Claims 1, 3, 4, 6 and 7 have been amended. Claim 2 has been canceled. New claim 16 has been added. Claims 9-15 were previously withdrawn. Claims 1 and 3-16 are pending in this application.
Upon further consideration of the previous office action and upon updating searches, the previous rejection has been withdrawn because of the reason recited in the Response to Arguments.
Thus, the following action is a second non-final office action.

Response to Arguments

Claim 1 has been partially amended to address the indefiniteness, but still remains indefinite because of the reasons recited below (See Claim Rejections - 35 USC § 112). Thus, the rejection of claims 1-8 and 16 under 112(b) has been maintained.
Claims 6 and 7 have been amended to address the indefiniteness.
Applicant arguments, see Amendments pages 6-7 filed 06/27/2022, with respect to the rejection of the claim 1 under 103 have been fully considered and are persuasive. Therefore, the previous rejection of claim 1 has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claim 1 under 103 is made in view of Morris et al. (US 4,026,458) in view of Merken-Schiller et al. (US 7,516,598-of record).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "said sheet" in lines 14, 15 and 18.  This limitation renders the claims indefinite since it is unclear whether it is meant to be the first sheet or the second sheet. For the purpose of examination, it has been interpreted as the first sheet.

Claim 3 recites the limitation "said welding step” in lines 1-2. This limitation renders the claims indefinite since it is unclear whether it is meant to be “welding said second sheet…” in lines 9-10 of claim 1 or “welding” in line 28 of claim 1. For the purpose of examination, it has been interpreted as – welding for fixing said pleats – in the latter.

The remaining dependent claims 4-8 and 16 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 4,026,458) in view of Merken-Schiller et al. (US 7,516,598-of record). 

With respect to claims 1 and 8, Morries teaches a process for making a package for foodstuff products (“the method of deep drawing a container for food”, claim 8 and Abstract) comprising: 
- providing a first sheet of wrapping, made of plastic material (“providing a paperboard blank… comprising a paperboard substrate with a water impermeable layer affixed thereto”, claim 8; “The polyethylene may be coated onto the paperboard substrate 31”, Co 4 li 28-29), and forming therein at least one first, hollow, portion (“17”), which is delimited, at least partially, by a second, perimetral, portion of said sheet (“11” and “12”) (Fig. 1); 
- inherently inserting a foodstuff product within said first, hollow, portion; 

wherein forming of said first sheet includes: 
- providing a mould (“female mold 42”, Co 5 li 5 li 31) having a mould cavity (Fig. 4); 
- providing a forming device (“male mandrel 41”, Co 5 li 30) designed to co-operate with said mould cavity for forming said sheet (“The male mandrel 41 and female mold 42 are positioned so that the male mandrel 41 may engage the female mold 42 thereby drawing the blank into the female mold 42. The male mandrel and female mold are, of course, designed to form a paperboard container with the dimensions described above.”, Co 5 li 36-42); 
- setting said sheet on said mould and making on said sheet, via said forming device, said first, hollow, portion delimited by said second, perimetral, portion (“the paperboard blank 21 is positioned between the male mandrel 41 and female mold 42”, Co 5 li 33-35);

forming of said sheet includes:
- providing said mould with a mould surface that surrounds said mould cavity (claim 8 and Fig. 4); 
- providing a first forming body of the forming device (“male mandrel 41”) configured for pressing said first sheet of wrapping against said mould surface (claim 8 and Fig. 4); 
- during said step of formation of said first, hollow, portion, forming on at least said second portion a series of pleats (“pleated folds 15”, Co 3 li 53) identified by respective folding lines of said sheet of wrapping that are oriented towards said hollow portion (“in a later described drawing operation excess paper will flow into the small increments defined by the score lines so as to provide relatively smooth pleated folds 15.”, Co 4 li 2-5 and Fig. 1); and 
- via said first forming body and said mould surface, sealing said pleats (“pleated folds 15”) so as to prevent re-opening thereof (“The application of heat to the paperboard as described above sets the paperboard container so that it will not return or "pop back" to its original flat state when it is removed from the mold.”, Co 5 li 49-52); 
- inherently squeezing said pleats (“pleated folds 15”) against said mould surface while the male mandrel 41 engages the female mold 42; and 
- fixing said pleats squeezed against said mould surface in said position, via welding (“The application of heat to the paperboard as described above sets the paperboard container so that it will not return or "pop back" to its original flat state when it is removed from the mold.”, Co 5 li 49-52).


    PNG
    media_image1.png
    821
    1156
    media_image1.png
    Greyscale


Morries does not specifically teach that said first sheet of wrapping has a thickness of less than or equal to 140 μm, and the method comprises applying a second sheet of wrapping in contact with said second, perimetral, portion so as to close said hollow portion with said product inside; and welding said second sheet on said first sheet along said second, perimetral, portion.
In the same field of endeavor, a method of manufacturing a food product packed in a flexible film material, Merken-Schiller teaches that a film material 1 with thicknesses of up to 100 um or more, though as a rule not more than 150 um is advantageously usable for permanent deforming (Co 3 li 11-12) and the receptacle depressions are tightly sealed with a sealing film 26, to form a sealed individual package, which is sealed along a peripheral sealing rim 28 with the film material of the receptacle depressions by ultrasonic welding (Co 4 li 58-61 and Co 2 li 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morries with the teachings of Merken-Schiller and provide Morries’s blank having the thickness taught by Merken-Schiller for the purpose of permanent deforming. Furthermore, one would have found it obvious to seal the second, perimetral, portion of the container with sealing film in order to form a sealed individual package.

With respect to claim 3, Morries as applied to claim 1 above further teaches that said welding step is performed via said first forming body according to a process of heat sealing (“The application of heat to the paperboard as described above sets the paperboard container so that it will not return or "pop back" to its original flat state when it is removed from the mold.”, Co 5 li 49-52).

With respect to claim 4, Morries as applied to claim 3 above further teaches that said first forming body is heated to a pre-determined temperature (“The male mandrel 41 or female mold 42, or preferably both, are heated by any suitable means”, Co 5 li 44-45).

With respect to claim 5, Morries as applied to claim 3 above further teaches that said mould surface is heated to a pre-determined temperature (“The male mandrel 41 or female mold 42, or preferably both, are heated by any suitable means”, Co 5 li 44-45).

With respect to claim 6, Morries as applied to claim 1 above further teaches that said forming device (“male mandrel 41”) comprises the first forming body and a second forming body designed to co-operate with said mould cavity and the first forming body configured for pressing said first sheet against said mould surface (“The male mandrel 41 and female mold 42 are positioned so that the male mandrel 41 may engage the female mold 42 thereby drawing the blank into the female mold 42. The male mandrel and female mold are, of course, designed to form a paperboard container with the dimensions described above.”, Co 5 li 36-42 and Fig. 4).

    PNG
    media_image1.png
    821
    1156
    media_image1.png
    Greyscale


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 4,026,458) in view of Merken-Schiller et al. (US 7,516,598-of record) as applied to claim 6 above, and further in view of Miller (US 4,327,049). 

With respect to claim 7, Morries as applied to claim 6 above does not specifically teach that said first forming body is heated to a pre-determined temperature, whereas said second forming body is either not heated or else is heated to a lower pre-determined temperature. 
In the same field of endeavor, forming an article by thermoforming, Miller teaches that the mold 11 is composed of a first or lower half 12 and a second or upper half 13, the lower half comprises a die 16 having a cavity 17, the upper mold half 13 has a peripheral flange 24 and a convex die 26 having a bottom surface which complements the cavity 17 (Co 2 li 47-52 and Co 3 li 5-10). Miller further teaches that promptly after the blank is introduced between the mold halves, and while the temperature of the blank is substantially that to which it was heated, the mold halves are closed so as to enable the die 26 to enter the cavity 17 and deform the blank 36 (Co 4 li 4-8) and the die members 16 and 26 are provided with a plurality of passages 34 and 35, respectively, connected by suitable tubing (not shown) in a conventional manner to a source of coolant fluid, such as water, which may be circulated through the passages for cooling the dies and an article therebetween (Co 3 li 31-36). 
It would have found it obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morries with the teachings of Miller and provide the second forming body and the mould with a plurality of passages of coolant fluid for the purpose of cooling the dies and the container therebetween. In this modification, in the middle of cooling, said first forming body is heated to a pre-determined temperature, whereas said second forming body is either not heated or else is heated to a lower pre-determined temperature.

With respect to claim 16, in the combination as applied to claim 7 above, Morries further teaches that the temperature of the male mandrel is heated below about 195° F (Co 6 li 7-8) and said second forming body would be cooled by the coolant. Thus, one would have appreciated that at some point during the cooling, there would be inherently a moment where the ratio between the lower and the higher temperature (measured in degree Celsius) is lower than or equal to 1:1.8.
Alternatively, one would have found it obvious to select the optimum ratio between the lower and the higher temperature by routine experimentation for the purpose of deforming the blank to the container and cooling the container. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742